I agree with the majority's disposition and write separately only to clarify my reasons for doing so.
In the first assignment of error, the majority holds that the evidence of other acts is admissible, but does not set forth the authority for such admissibility. While I agree that the evidence of other acts is admissible in this case, I would find such evidence admissible under R.C. 2945.59 as it tends to show the appellant's scheme, plan or system in committing the crimes for which he was convicted.
The majority finds that the prior acts of domestic violence "were relevant to Teresa's state of mind and why she did not try to escape from appellant or summon the police. This bears directly upon the elements of `privilege' and `force' inherent to the charges of kidnapping and abduction in this case." This *Page 327 
court has previously held that the fact that a victim may have escaped at some point is not an element of the offense of abduction, so "it has no bearing on whether a trier of fact could find that the Appellant committed the essential elements of abduction." State v. Hensley (June 2, 1991), Crawford App. No. 3-90-16, unreported.
I do not agree that the evidence of prior acts of domestic violence are admissible to show the victim's state of mind. I believe the victim's state of mind is irrelevant. While the trial judge stated that evidence of those prior acts shows the victim's state of mind and why she may have acted in a particular manner, he also stated that "it has to be related to something that the defendant did or said he would do because otherwise her state of mind is not at issue * * *." I believe the trial judge ruled correctly.
In his third assignment of error, appellant claims that the trial court erred in denying his "motion for directed verdict." A motion for directed verdict may be made only in a civil action. This assignment should more properly state that the trial court erred in denying appellant's motion for judgment of acquittal made pursuant to Crim.R. 29(A). The record shows that appellant's counsel properly made such motion at the close of the state's evidence and renewed the motion at the close of all evidence.
While I agree with the majority's disposition of the third assignment of error, I do not agree with the analysis. The state must prove each element of the offenses charged beyond a reasonable doubt. The accused is not required to prove his innocence.
I would find, notwithstanding any evidence presented by the appellant, that a review of the record shows sufficient evidence was presented to prove each and every element of the offenses charged beyond a reasonable doubt. *Page 328